                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON A. SMITH,
                                  11                                                    Case No. 19-01600 BLF (PR)
                                                         Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     A. TAMAYO, et al.,
                                  15                     Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the Correctional Training Facility in Soledad (“CTF”),
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983, against CTF prison
                                  20   officials. Plaintiff’s motion for leave to proceed in forma pauperis will be granted in a
                                  21   separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.      Plaintiff’s Claims
                                   9           Plaintiff seeks redress for the violation of his First Amendment right to the free
                                  10   exercise of his religion, among other claims, for the denial of a Kosher diet as part of the
                                  11   practice of his Rastafarian religion. (Compl., Attach. at 3-7.) Plaintiff names A. Tamayo,
                                  12   Y. Friedman, M. Atchley, and M. Voong as defendants. (Compl. at 2.)
Northern District of California
 United States District Court




                                  13           Plaintiff has filed a previous action against the same Defendants under Smith v.
                                  14   Tamayo, et al., Case No. 19-00537 BLF (PR), which is currently pending in this Court. In
                                  15   that case, Plaintiff filed a complaint which is identical to the complaint filed in this action.
                                  16   Smith v. Tamayo, et al., Case No. 19-00537 BLF (PR), (Docket No. 1).
                                  17           Duplicative or repetitious litigation of virtually identical causes of action is subject
                                  18   to dismissal under 28 U.S.C. § 1915 as malicious. Bailey v. Johnson, 846 F.2d 1019, 1021
                                  19   (5th Cir. 1988). An in forma pauperis complaint that merely repeats pending or previously
                                  20   litigated claims may be considered abusive and dismissed under § 1915. Cato v. United
                                  21   States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); Bailey, 846 F.2d at 1021.
                                  22           Plaintiff is seeking leave to proceed in forma pauperis, as he did in the previous
                                  23   action discussed above. This is now Plaintiff’s second in forma pauperis action filed
                                  24   against the same Defendants in which he repeats the same claims. It is therefore subject to
                                  25   dismissal under § 1915 as abusive. See Cato, 70 F.3d at 1105 n.2; Bailey, 846 F.2d at
                                  26   1021.
                                  27   //
                                  28                                                   2
                                   1                                           CONCLUSION
                                   2            For the foregoing reasons, the complaint is DISMISSED as duplicative and abusive.
                                   3   See 28 U.S.C. § 1915.
                                   4            IT IS SO ORDERED.
                                   5

                                   6           June 12, 2019
                                       Dated: _____________________                     ________________________
                                                                                        BETH LABSON FREEMAN
                                   7
                                                                                        United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.19\01600Smith_dism(dup)

                                  26

                                  27

                                  28                                                3
